Citation Nr: 1146039	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-44 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation higher than 10 percent for right hamstring muscle strain/sprain.

2. Entitlement to an effective date prior to October 16, 2009 for the grant of service connection for right hamstring muscle strain/sprain.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to an initial evaluation higher than 10 percent for degenerative arthritis, left knee.

5. Entitlement to an initial evaluation higher than 10 percent for status-post anterior cruciate ligament reconstruction, right knee.

6. Entitlement to an initial compensable evaluation for hypertension. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 2000.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Through a December 2007 decision, the RO granted service connection for hypertension, and right and left knee disorders; service connection for PTSD was denied. The Veteran appealed from this decision, including the initial assigned ratings for the disabilities awarded service connection. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

Thereafter, an April 2010 rating decision also granted service connection for         right hamstring muscle strain/sprain, as of October 16, 2009. From this decision,              the Veteran appealed both the assigned 10 percent initial disability rating, and the effective date of service connection.
The issues of the appropriate evaluation for right and left knee disorders, and hypertension, are addressed in the REMAND portion of the decision below and    are REMANDED to the RO via the Appeals Management Center (AMC),                    in Washington, DC. VA will notify the Veteran if further action is required on         his part.


FINDINGS OF FACT

1. The competent and probative evidence does not support the finding that                the Veteran currently manifests PTSD.

2. There is at most a moderate muscle injury associated with right hamstring muscle strain/sprain.

3. There is no pending unadjudicated claim from prior to October 16, 2009 for service connection for right hamstring muscle strain/sprain.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for PTSD. 38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R.             §§ 3.102, 3.159, 3.303, 3.304 (2011).

2. The criteria are not met for an initial evaluation higher than 10 percent for right hamstring muscle strain/sprain. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5313 (2011).

3. The criteria are not met for an earlier effective date than October 16, 2009 for the grant of service connection for right hamstring muscle strain/sprain. 38 U.S.C.A.  §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims on appeal for higher initial evaluation and earlier effective date for service-connected right hamstring strain/sprain, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating and/or effective date of service connection does not trigger additional 38 U.S.C.A.      § 5103(a) notice. The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for right hamstring strain/sprain has been substantiated, and no further notice addressing the downstream elements is necessary. 

Through VCAA notice correspondence dated in July 2007 pertaining to the claim for service connection for PTSD, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,          16 Vet. App. 183, 186-87 (2002). The notice correspondence further informed the Veteran regarding the downstream disability rating and effective date elements of his claim for service connection.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was sent prior to issuance of the December 2007 rating decision deciding the claim for service connection for PTSD, and thereby met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs), personnel records, and VA outpatient treatment records. There is no reference to outstanding medical records from any private treatment provider. The Veteran has also undergone VA Compensation and Pension examinations. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In furtherance of his claims, the Veteran provided several personal statements. He testified during a Travel Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Service Connection for PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Reviewing the complete record as it pertains to the present matter, the Board is constrained to deny this claim due to the lack of a confirmed clinical diagnosis of PTSD. The Board wholly recognizes that the Veteran has articulated a valid stressor, that of having been a bystander upon a nearby Naval ship during a 1988 incident in the Persian Gulf in which an Iranian jet was mistakenly shot down by the U.S.S Vincennes. The Veteran's presence upon a ship stationed near the incident and his having immediately learned of the incident through secondhand information are amenable to verification through objective measures. That having been indicated, in this particular case the reason for the denial of the Veteran's claim is the lack of competent evidence of a current disability, the first necessary element of any claim for service connection. Without compelling proof of a clinical diagnosis of PTSD, there is no plausible justification to reach the subsequent elements of a valid in-service stressor, and whether there is competent evidence linking that stressor to an established clinical diagnosis of PTSD.

Initially, the Veteran's available records of VA outpatient treatment do not disclose any treatment provider's diagnosis of assessment of PTSD.

In connection with this claim, the Veteran underwent a December 2007 VA Compensation and Pension examination by a psychiatrist. He reported having undergone some recent mental health treatment for which he received anti-manic and anti-anxiety medication. Since then, he described improved mood. As to psychosocial history, the Veteran described some difficulty with family and problems with ex-wife. He was now engaged, and had friends. There was no history of suicide attempts. He noted psychologically he was doing fairly well. There was noted improved social function since he was going to school and had a fiancé.         On mental status exam, the Veteran's general appearance was clean, and psychomotor activity and speech were unremarkable. Affect was normal and mood was good. Concentration was fine. The Veteran was well-oriented. Thought process and content were unremarkable. There were no delusions or hallucinations. Judgment and insight were present. There was some problem with sleep impairment in that there were frequent awakenings. There was no inappropriate behavior. There was no obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts. Extent of impulse control was fair, with some history of episodes of violence though associated with alcohol use problems. There was the ability to maintain minimum personal hygiene. Memory was present. 

As to whether there were characteristic PTSD symptoms, there was no persistent re-experiencing of the traumatic event. There was some difficulty falling or staying asleep. As to behavior change the Veteran attributed to stress exposure, he reported he was more isolated following the claimed in-service stressor, with irritability, sadness, and related mood issues. The Veteran at that time was not employed, due to a physical condition involving his knees. The diagnosis given was alcohol dependence, in full remission; and depressive disorder, not otherwise specified (NOS). According to the VA examiner, the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. A Global Assessment of Functioning (GAF) score was assigned of 70. The examiner clarified that under the DSM-IV criteria, and utilizing clinical experience and training, the Veteran did not have PTSD. It was stated that more than anything, his substance use was significant. Also, he had some depressive symptoms that were improved with antidepressants. The VA examiner noted review of the claims file in making this determination. Also, according to the examiner some of the Veteran's responses to the examiner's diagnostic testing for a mental health disorder appeared to show exaggeration.

Having considered the foregoing, the claim for service connection for PTSD must be denied for lack of a competent diagnosis of the disorder claimed. The December 2007 VA examiner ruled out a clinical diagnosis of PTSD, and did so on the basis of a thorough medical exam, and application of psychiatric experience in PTSD diagnosis and treatment. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). Indeed, the underlying conclusion of the VA examiner appears to also be strongly grounded in the documented and reported medical history, including that several of the characteristic signs and symptoms of PTSD were absent, and that the Veteran's condition had measurably improved on medication. Nor for that matter is there any other source of medical evidence, VA or private, which directly indicates or otherwise corroborates a PTSD diagnosis. The overall implication is that fortunately the Veteran does not manifest the condition of PTSD. Moreover, absent competent indication of the disability claimed, the claim for service connection cannot be substantiated. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").

For this reason, in the absence of a current clinical diagnosis of PTSD, the Board is denying the claim for service connection for this condition. The preponderance of the evidence is against the Veteran's claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R.             § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Increased Initial Evaluation for Right Hamstring Strain

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for the disability, after already having established service connection for it, VA must consider the propriety of a staged rating that is indicative of changes in the severity of the course of his disability over time. In Fenderson v. West, 12 Vet. App. 119 (1999), the Court recognized a distinction between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection and a claim for an increased rating of a service-connected disorder. In the case of the assignment of an initial rating for a disability following an initial award of service connection for that disability (the circumstances of the present appeal), separate ratings can be assigned for separate periods of time based on the facts found - "staged" ratings. See Fenderson, supra, at 125-26.

The Veteran's service-connected right hamstring muscle strain/sprain is evaluated under provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313.

Diagnostic Code 5313 provides for the evaluation of impairment of muscles associated with Muscle Group XIII, a posterior thigh group that includes the hamstring complex of 2 joint muscles -- (1) biceps femoris; (2) semimembranosus; and (3) semitendinosus. The function of this Group is (1) extension of the hip and flexion of the knee; (2) outward and inward rotation of the flexed knee; and (3) acting with rectus femoris and yartorius synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at the knee joint. 

Under Diagnostic Code 5313, a moderate disability warrants a 10 percent rating.    A 30 percent rating is applicable for a moderately severe disability. A 40 percent rating is for consideration where there is evidence of a severe muscle injury.           38 C.F.R. § 4.73, Diagnostic Code 5313.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c).

Moderate disability of muscles is signified by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record or other evidence of in-service treatment for the wound should show record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings will include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue, and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

For moderately severe disability of muscles, the type of injury will be a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. The service department record or other evidence should show hospitalization for a prolonged period for treatment of wound, as well as evidence of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance when compared with the sound side will demonstrate positive evidence of impairment. 38 C.F.R.                § 4.56(d)(3).

In March 2010, the Veteran underwent a VA Compensation and Pension examination for orthopedic evaluation. The Veteran reported a history of anterior crucial ligament (ACL) reconstruction using a hamstring graft from January 1998 during service. According to the Veteran, during the rehabilitation process with physical therapy he felt a sudden give and pain sensation in the right hamstring muscle. Since then, he had continued with pain in the right hamstring area while walking. There was no reported wound involving a through and through muscle injury, or associated bone, nerve, vascular or tendon injury. Current symptoms included pain, fatigability, and weakness. There was no decreased coordination or uncertainty of movement. Flare-ups of muscle injury residuals were denied.

On physical exam, there was no signs of a muscle that had been injured, destroyed or traversed. There was no intramuscular scarring. The Veteran was unable to perform muscle strength exam due to complaint of pain, and limited flexion due to pain. There were no scars present, residuals of nerve damage, residuals of tendon damage, residuals of bone damage, or finding of muscle herniation. There was loss of deep fascia or muscle substance, with the right hamstring region between 20 inches in circumference as compared to 21 inches on the left side. There was also tenderness in the mid-hamstring area of the right thigh manifested verbally, though no tenderness at the tendon insertion of the hamstring muscle. The diagnosis was confirmed as right hamstring muscle strain/sprain. 

Evaluating the Veteran's right hamstring strain/sprain under the applicable rating criteria, the Board cannot find that the extent of his condition rises to the level of moderate severity, as to establish the requirements for assignment of a higher           30 percent rating under Diagnostic Code 5313. First, it does not appear as if the Veteran manifests consistent complaints of cardinal signs and symptoms of muscle disability. He described some pain, fatigability and weakness, but there is no indication that this consistently and categorically limited his capacity for movement, or otherwise limited his occupational functioning. Nor did the Veteran have any other cardinal signs of muscle disability consisting of loss of power, impairment of coordination and uncertainty of movement. Next, the Veteran's overall circumference of the right thigh at 21 inches may be one-inch less than that on the left side, but this hardly suggests a loss of deep fascia, muscle substance or normal firm resistance. Moreover, there is no sign whatsoever of associated scarring, nerve damage, tendon damage, bone damage or muscle herniation. Also, to the extent there was pain in the hamstring region this was reported by the Veteran, but apparently never objectively confirmed upon actual testing. Likewise, the muscle injury in this case cannot be described as a deep penetrating wound. The circumstances surrounding the initial injury also did not involve hospitalization or other prolonged course of alleviative medical care. 

In summary, while there are some characteristics of moderate-level impairment, the Veteran cannot be said to have moderately severe impairment as that term is elucidated under the pertinent rating criteria. Hence, a higher initial evaluation than 10 percent is not warranted under provisions of the VA rating schedule. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's right hamstring strain/sprain presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are thorough, and he does not manifest or describe symptomatology outside of that criteria. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. Presently, he does not work, but reportedly due to an unrelated medical condition. Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,          9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying any higher initial evaluation for a right hamstring strain/sprain. This determination takes into full account the potential availability of any "staged ratings" based upon incremental increases in severity       of service-connected disability during the pendency of the claims under review.            The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

Earlier Effective Date for Service Connection for Right Hamstring Strain

Under VA law, the guidelines for the determination of an effective date of an award of disability compensation are set forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. Except as otherwise provided, the effective date of an evaluation and an award of compensation benefits that is based on an original claim, claim reopened after a final disallowance, or claim for increase will be the date the claim was received or the date entitlement arose, whichever is later. See 38 C.F.R. § 3.400.

The specific provision for the assignment of an effective date for an award of compensation benefits following the grant of an original claim for service connection, is that the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service, and otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. See 38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R.                  § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

The record reflects that the RO has assigned October 16, 2009 as the effective date of service connection for right hamstring muscle strain/sprain, taking into consideration the fact that this is the precise date upon which the Veteran initially filed his claim for entitlement to that benefit. The Veteran now contests the assigned effective date of service connection, alleging that there was medical evidence from as early as 2001 in his VA outpatient treatment records which already sufficiently established that right hamstring problems were present, and were the end result of a 1998 operation performed for ACL reconstruction on the right knee. 

Objectively considering the Veteran's argument he has raised, the applicable law governing effective dates nonetheless mandates that the Board continue the assignment of the existing October 16, 2009 effective date of service connection, given that this is the uncontested date of filing of his original claim for benefits. Reviewing the claims file, there is simply no earlier pending unadjudicated claim for service connection for right hamstring problems prior to October 16, 2009.     This includes taking into account all written correspondence from the Veteran, and any other communications that might otherwise constitute an informal claim.  Under VA law, it is imperative that the effective date of service connection cannot be any earlier than the date of claim. See 38 C.F.R. § 3.400(b)(2)(i). As a result, while it is true that the Veteran's actual right hamstring condition manifested in 2001, and perhaps even earlier, the determinative factor is assigning an effective date is that a claim for VA compensation was not forthcoming until in           October 2009.

Accordingly, the circumstances of this case requires denial of the claim.                 The Board recognizes the arguments made by the Veteran, however, the law governing effective dates is binding in this matter. See 38 U.S.C.A. § 7104(c).                          The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied.

An initial evaluation higher than 10 percent for right hamstring muscle strain/sprain is denied.

An effective date prior to October 16, 2009 for the grant of service connection for right hamstring muscle strain/sprain is denied.

















REMAND

Additional development is required of the remaining claims before a decision on these matters may be issued.

Concerning service-connected hypertension, the Veteran last underwent VA examination to determine the severity of this condition in December 2007.         Now, four years later, there is an insufficient record upon which to complete a thorough and contemporaneous evaluation of hypertension. Therefore, a new examination is in order. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Regarding the Veteran's right and left knee disorders, there is on file a March 2010 VA orthopedic examination that is sufficiently recent, but nonetheless is lacking in definitive findings on the nature and extent of limitation of motion due to  functional loss. 

Generally, the disability evaluation procedures for a disorder where predicated upon limitation of motion of an affected joint are intended to be comprehensive in consideration of functional loss. As indicated in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995), a VA examination of a specific joint must determine whether there is additional functional impairment above and beyond the limitation of motion objectively demonstrated involving painful motion, weakness, excess fatigability on repetitive use, and incoordination. See also 38 C.F.R. §§ 4.45 and 4.59.                  When functional loss is present, the VA examiner must then attempt to quantify to the extent feasible the degree of additional range of motion loss due to one or more of the above-referenced factors. DeLuca, supra. The statement of objective range of motion findings alone without discussion of functional loss therefore would not be sufficient for rating purposes.

In this instance, the VA examiner made objective notation of range of motion, but failed to offer concrete results as to any additional limited motion premised upon pain, weakness, repetitive motion, or other recognized forms of functional loss. 
Hence, a new exam is warranted to correct this deficiency. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the VA Medical Center (VAMC) in Orlando, Florida, and request copies of all clinical records pertaining to treatment of the Veteran. Those records that are obtained should be associated with the claims file. 

2. The RO/AMC should then schedule the Veteran for a VA examination to determine the current severity of the Veteran's hypertension. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected,                      in accordance with the rating criteria specified at               38 C.F.R. § 4.114, Diagnostic Code 7101.

3. The RO/AMC should schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right knee status-post ACL reconstruction, and left knee degenerative arthritis.           The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.   It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected right and left knee disorders.                   In evaluating the Veteran, the examiner should report complete range of motion findings for the affected joints. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period  of time. The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.                    If feasible, these determinations should be expressed          in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination. 

4. The RO/AMC should then review the claims file.                  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

5. Thereafter, the RO/AMC should readjudicate the claims for increased ratings for right and left knee disorders, and hypertension, in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


